DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 16, and claims 2-7, 9-15 and 17-20 dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frustrate total internal reflection” in claims 1 and 16,  and similarly “frustrating total internal reflection” is used by the claim to mean “anti-reflection,” while the accepted meaning is “an evanescent wave that interacts with a (second) interface of a medium and is partly converted into propagating radiation.” See for example Novotny and Hecht, Principles of Nano-optics, Cambridge University Press, Cambridge, pp. 36-38 (2006).

Claims 5, 13, and 18, and claims 6-7, 24, and 19-20 dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites the limitation "the metal tube" in line 2, claim 13 recites it in line 3, and claim 18 recites it in line 4.  There is insufficient antecedent basis for these limitation in the claim. These claims only refer to “a tubular absorber” but it is not clear whether the metal tube is an additional element or material different from the tubular absorber. 
Clarification and correction of the claims are required. The claims are interpreted as best understood by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US 2014/0211818).
With regard to claim 16 Hou discloses in Fig. 1A, an optical fiber comprising: 
A core  (19) to guide a first beam at a first wavelength
A cladding (12)  disposed about the core, to guide a second beam at a second wavelength
An anti-reflection coating (high-index polymer layer 15) disposed about a portion of the cladding, which prevents internal reflection of the second beam at an interface between the cladding and the anti-reflection coating

With regard to claim 17, the anti-reflection coating causes the beam to exit the cladding without reflecting at the interface between the cladding and the anti-reflection coating. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hu (8,355,608).
With regard to claim 1, Hu discloses (see Fig. 1A1-1A3 & 5th col. lines 1-9 and 65-67 and 6th col. lines 1-2) an optical fiber cladding stripper comprising:
a core  (106) to guide a first beam at a first wavelength;
a cladding (first cladding 107), disposed about the core, to guide a second beam at a second wavelength (pump light), the cladding having an outer surface,
wherein a portion (109)  of the outer surface  is textured  (rough surface on cladding layer that is configured to scatter cladding light) with features smaller than the second wavelength to avoid internal reflection of the second beam at the outer surface of the cladding (6th col. lines 7-22). The portion (109) is formed by wet etching the exterior surface of the cladding layer such as described in US Pat. No. (6,905,627) by Wei et al. Wei describe technique for chemically etching a fiber to form a light scattering surface; as shown in Fig. 10A the scattering features are a small fraction of a 1 micrometer. For typical pump wavelengths in the art, e. g. 500nm to 2000 nm, such features are a fraction of the pump (second) wavelength. Alternatively, it would have been obvious to one skilled in the art, e. g. an optical engineer, that scattering is promoted by features that are smaller than the pump wavelength.
With regard to claim 8 Hu discloses  a method of operating an in-line fiber cladding dissipation device comprising
guiding a pump beam through a first portion of a cladding of an optical fiber ( 5th col. lines 1-9) the pump beam amplifying another (signal) beam propagating through the core of the optical fiber (4th col. lines 50-59)
preventing internal reflection of the pump beam at an outer surface of a second portion of the cladding of the optical fiber so as to cause the pump beam to exit the optical fiber (a portion (109)  of the outer surface  is textured with a rough surface on cladding layer that is configured to scatter cladding  pump light out of the fiber, 6th col. lines 7-22)


With regard to claims 2 and 10, the scattering features are random (see Fig. 10A of Wei).
With regard to claims 3 and 11, the scattering portion (109) is formed by wet etching the exterior surface of the cladding layer such as described in US Pat. No. (6,905,627) by Wei et al. Wei describe technique for chemically etching a fiber to form a light scattering surface; as shown in Fig. 10A the scattering features are a small fraction of a 1 micrometer. For typical pump wavelengths in the art, e. g. 500nm to 2000 nm, such features have heights between about one and one-half of the pump (second) wavelength. Alternatively, it would have been obvious to one skilled in the art, e. g. an optical engineer, that scattering is promoted by features that of these heights.
With regard to claims 4 and 12, the scattering features cause the pump beam to exit the cladding without reflection at the outer surface of the cladding.
With regard to claims 5 and 13, the optical fiber is within a metal tube (5th col. line 17-26) ; as shown in the embodiment of Fig. 4D the outer diameter of the fiber (405) is smaller than the inner diameter of the metal tube (421). 
With regard to claims 6 and 14, the tubular absorber is thermally isolated from the optical fiber (by being situated away from the fiber) and configured to absorb the pump (second) beam exiting the cladding (5th col. line 17-26). 
.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo as applied to claims 15-17 above, and further in view of  Hu (8,355,608). 
With regard to claim 18, Huo does not disclose that the optical fiber is enclosed in a tubular absorber, the fiber having an outer diameter smaller than an inner diameter of the metal tube. However, Hu teaches in the same field of endeavor, an optical fiber comprising:  a core  (106) to guide a first beam at a first wavelength; a cladding (first cladding 107), disposed about the core, to guide a second beam at a second wavelength (pump light), the cladding having an outer surface, wherein a portion (109)  of the outer surface  is textured  (rough surface on cladding layer that is configured to scatter cladding light) to avoid internal reflection of the second beam at the outer surface of the cladding (6th col. lines 7-22). The entire section of optical fiber is enclosed within a metal tube (5th col. line 17-26) ; as shown in the embodiment of Fig. 4D the outer diameter of the fiber (405) is smaller than the inner diameter of the metal tube (421). The metal tube absorbs the pump light that exits the cladding. It would have been obvious to one skilled in the art, e. g. an optical engineer, to provide the metal tube enclosing the optical fiber of Huo, for the same purpose of absorbing pump light exiting the cladding.
With regard to claim 19,  the tubular absorber is thermally isolated from the optical fiber (by being situated away from the fiber) and configured to absorb the pump (second) beam exiting the cladding (Hu, 5th col. line 17-26). 
With regard to claim 20, Hu discloses in fig. 16 a fiber amplifier system comprises  a laser (161) to emit the first (signal) beam,   pump laser diode (153) to emit the second beam, and  gain fiber (150) in optical communication with the laser, pump laser, and the optical fiber  cladding light stripper (20), to amplify and guide the first (signal) beam to the optical fiber and to guide the second (pump) beam. It .
Information Disclosure Statement
The information disclosure statements filed on Feb. 7, 2019 and Nov. 20, 2018 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Saracco, Langseth et al., Kasai,  and Farmer et al. disclose optical fiber cladding strippers. Nishiwaki discloses  optical nanostructures in a sheet.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).